UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEONG-SUK NO,

                             Plaintiff,
                                                                    19-CV-11674 (CM)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
USA LWS (NYC); VISA; WEWORK; FTC                         OR AMENDED IFP APPLICATION
(FEDERAL TRADE COMMISSION),

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, that is, in forma pauperis (“IFP”)

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff states that he is not presently employed, but he fails to answer any

of the questions concerning his income and financial situation. Because Plaintiff fails to supply

sufficient information about his income, expenses, and any assets he may have, the Court is

unable to conclude that he lacks sufficient funds to pay the filing fees for this action.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits an amended IFP

application, it should be labeled with docket number 19-CV-11674 (CM), and address the

deficiencies indicated above by providing information to establish that he is unable to pay the

filing fees. Plaintiff must answer each question on the amended IFP application, state all sources

of income and all monthly expenses, and describe how he is able to support himself. If the Court
grants the amended IFP application, Plaintiff will be permitted to proceed without prepayment of

fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to transmit this order to Plaintiff and note service on the

docket. 1 No summons shall issue at this time. If Plaintiff complies with this order, the Court

shall process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       December 26, 2019
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




         1
             Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

                                                    2
